AP-77,043
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                     Transmitted 12/1/2015 3:56:59 PM
                                                                                       Accepted 12/1/2015 4:01:20 PM
                                                                                                       ABEL ACOSTA
                                                                                                               CLERK

               December 1, 2015                                                                   700 Louisiana
                                                                                                     Suite 1700
                                                                                             Houston, TX 77002
                                                                                            +1 713 546 5000 tel
                                                                                            +1 713 224 9511 fax

                                                                                                 Alfredo R Pérez
                                                                                               +1 (713) 546-5040
December 1, 2015                                                                         alfredo.perez@weil.com




Abel Acosta
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

Re: The State of Texas v. Larry Ray Swearingen, No. AP-77,043

Dear Mr. Acosta:

We have been retained by Dr. Dan Krane, Dr. Rhonda Williams, and Mr. Arthur Young, scientists with
decades of experience in DNA analysis and criminal investigations, to file an amicus curiae brief
highlighting the advances in the use of scientific evidence and its potential impact in The State of Texas
v. Larry Ray Swearingen. The amicus curiae brief may yet be joined by similar individuals. This brief
will focus on the significant scientific advancements in DNA analyses, as well as the exculpatory
potential of such analyses in the context of criminal investigations. Specifically, the amicus curiae brief
will demonstrate that DNA analysis (including the use of the CODIS DNA database) has become the
industry norm and that DNA evidence obtained in criminal investigations often (i) outweighs otherwise
strong non-DNA evidence, and (ii) has an exculpatory effect. We intend to file this amicus curiae brief
during the week of December 14, 2015, and respectfully request that the Court consider this brief prior
to ruling on Appellee’s Motion for Rehearing.

Respectfully submitted,


/s/ Alfredo R Pérez


Alfredo R Pérez


cc: all counsel




WEIL:\95547590\1\99910.A260